Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: First Mineral Reserves for Entree's Hugo North Extension Included in Initial Underground Mining at Oyu Tolgoi, Mongolia VANCOUVER, May 11 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") is pleased to report the first ore reserves defined under NI 43-101 criteria on the Hugo North Extension deposit in Mongolia. The release of the 2010 Integrated Development Plan ("IDP10") for the Oyu Tolgoi mining complex was announced by Ivanhoe Mines Ltd. (TSX:IVN; NYSE:IVN; NASDAQ:IVN - "Ivanhoe Mines") on May 11, 2010. IDP10 declares the first underground mineral reserves for the Hugo North deposit, including Entree's Hugo North Extension deposit. The Probable Reserve for Hugo North Extension totals 27 million tonnes grading 1.85% copper and 0.72 g/t gold. Entree holds a 20% carried interest to production in this reserve through a joint venture with Oyu Tolgoi LLC, a subsidiary of Ivanhoe Mines. IDP10 has presented two main mining scenarios: the Reserve Case ("Reserve Case") and the Life of Mine Sensitivity Case ("LOM Sensitivity Case"). The Reserve Case is the most likely scenario for reserves exploited in the initial ("Lift 1") underground block cave mining operation, including the reserve for Hugo North Extension. Probable Reserves and Inferred and Indicated Resources at Hugo North Extension and at the Heruga deposit are part of the LOM Sensitivity Case development and mining scenario. See the discussion below and attached figures for additional details regarding the two main mining scenarios. Greg Crowe, Entree's president and CEO commented, "The release of IDP10 is a crucial milestone in the history of Entree. It confirms the near-term production and long-term importance of the Entree-Ivanhoe Mines joint venture deposits to the overall development of the Oyu Tolgoi porphyry system. Few junior resource companies have the opportunity to participate in the development of a mine complex the size and caliber of Oyu Tolgoi." In addition to the two main mining scenarios, IDP10 presents two alternative mine production plans for the development and mining of the deposits along the Oyu Tolgoi mineralized trend including the Southern Oyu, Hugo South and Hugo North, Hugo North Extension and Heruga deposits. Due to the nature of the deposits associated with Oyu Tolgoi, the project operators have the flexibility to consider several options for maximizing the deposits for the benefit of their stakeholders. See the attached figures for additional details pertaining to the two alternative mine production plans presented in
